DETAILED ACTION
Application 16/390584, “High-ionic conductivity ceramic-polymer nanocomposite solid state electrolyte”, was filed with the USPTO on 4/22/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/19/22.

Allowable Subject Matter
Claims 25, 27 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claims 25, 27 and 29, the closest prior art includes Huang (US 2020/0144665), Yamamura (US 2011/0053002), Ohata (US 2006/0216608) and Ryu (US 2020/0153041) which are relevant to the claimed invention as described in the rejection of claim 1.  As described, the combination teaches or suggests a polymer film useful as the separator of an electrochemical cell, wherein the polymer film is a fire-resistant, non-flammable and stable film comprised of a polymer matrix, a plasticizer, a lithium salt, and LLZO nanoparticles which may be doped with aluminum and tantalum, such that the prior art teaches or suggests the majority of the limitations of claim 1. 
However, the prior art does not fairly suggest the film designed such that the weight percentage of the constituents are as defined in claims 25, 27 and 29.  Upon an 
Accordingly, claim 25, 27 and 29 are found to contain allowable subject matter, but are rejected under 35 U.S.C. 112(b) for the reasons set forth herein.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-11 and 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 18
However, the “and mixtures thereof” language appears to suggest that the claim was intended to require at least one of PEO, PGDA, PCL, PANM instead of requiring all of them.  Since the intended scope of the claims is unclear, the claims are found to be ambiguous and indefinite.

Regarding claims 1 and 9, the film appears to be characterized as “stable” the preamble, but the body further states “and the film is thermally stable”, rendering the meaning of the first recitation of “stable” unclear.  More specifically, applicant’s specification describes chemical stability, thermal stability, and stability of cycling performance, thus it is unclear if the word “stable” of the preamble is redundant or if it provides any meaning beyond thermally stable.  
Additionally as to claim 9, the recitation “interposed therebetween a solid-electrolyte is a fire-resistant, non-flammable, and stable film which comprises” is awkward, but may be intended to mean --interposed therebetween is a solid-electrolyte which is a fire-resistant, non-flammable, and stable film which comprises--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15-18, 21-23, 24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang (US 2020/0144665), Yamamura (US 2011/0053002), Ohata (US 2006/0216608) and Ryu (US 2020/0153041).
Regarding claim 1 and 9, Huang teaches an electrochemical cell which comprises: an anode; a cathode; and interposed therebetween an ion conductive layer (paragraph [0019-0020]), which is a solid-electrolyte layer (paragraph [0020]).
Huang further teaches the solid-electrolyte being a ceramic-polymer film that comprises: a polymer matrix (“a polymer”, paragraph [0017]); a plasticizer (“a plasticizer”, paragraph [0017]); a lithium salt (“an electrolyte salt”, paragraph [0017]; paragraph [0036]); and an inorganic additive such as LLZO (paragraph [0038]). 
Huang further teaches wherein the solid electrolyte film has an ionic conductivity of greater than 1 X 10-3 S/cm at room temperature (paragraph [0031]; see also Example 5 at Table 4, for an example; moreover, ionic conductivity is established by Huang as an obvious to optimize result-effective variable.  Merely claiming a desirable ionic conductivity value does not impart patentability to the claim).

Huang further teaches wherein the solid electrolyte is LLZO (“Li7La3Zr2O12”, paragraph [0038]), but does not appear to teach wherein the  LLZO inorganic electrolyte is doped with aluminum and tantalum so as to be representable by the formula AlxLi7-xLa3Zr1.75Ta0.25O12 where x ranges from 0.01 to 1.
In the battery art, Yamamura teaches that LLZO may be doped with tantalum to increase ionic conductivity (paragraph [0009, 0012]) and aluminum for the benefit of 
Thus, the claimed solid electrolyte AlxLi7-xLa3Zr1.75Ta0.25O12  is found to be obvious over the cited art which teaches similar aluminum and tantalum doped LLZO with the concentration of the dopants being result-effective variables controllable so as to yield the claimed values without deviating from the predictable result of a high conductivity solid electrolyte material suggested by Yamamura.  

Huang does not expressly teach wherein the inorganic solid [LLZO] is in the form of nanoparticles having diameters that range from 20 to 2000 nm.
In the battery art, Ohata teaches that when an inorganic material is included in an organic-inorganic composite electrolyte/separator, it’s desirable to include the inorganic material as particles of 0.2 to 2 micron diameter for the benefit of balancing formability, film thickness, and binder [organic material] amount requirement (paragraph [0072] and/or improving safety of a battery (paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize 0.2 to 2 micron diameter LLZO inorganic material for the benefit of achieving one or more of the benefits associated with such a material taught by Ohta.  

Huang does not expressly teach wherein the polymer matrix comprises 10 to 50 wt % of the film, the plasticizer comprises 10 to 60 wt % of the film, the lithium salt comprises 20 to 60 wt % of the film, and the LLZO 5 to 60 wt % of the film.
However, it has been held that generally, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP 2144.05 IIA)
In this case, no unique or different behavior is associated with the claimed range so as to cause the individual components to perform differently than they would have been expected to within the prior art.  More specifically, Huang teaches the polymer to be determinative of the mechanical physical properties of the separator (e.g. weight, adhesiveness, processability, safety @ paragraph [0020-22]; degree of crosslinking @ paragraph [0030]), plasticizer to improve processability, mechanical strength, and control ionic conductivity (paragraph [0035]), the lithium salt provides an electrolyte, i.e. a source of lithium ions, which promote ionic conductivity (paragraph [0018, 0032]), the inorganic component [LLZO] to improve cyclability [durability], aid in ion transport, or other performance behavior (paragraph [0038]) and included at 5 and 10 wt% for example (see Table 3).  Huang further teaches that the concentrations  of these components may be included at “any suitable concentration” (paragraph [0040]) and gives exemplary concentrations by mole fraction which may lie within the claimed 
Accordingly, the claimed ranges are found to be obvious over the disclosure of Huang.

Huang further measures tensile strength and elongation at break of the prepared films (e.g. Tables 2 and 3; paragraph [0034] teaches that standard testing techniques are used for measuring film tensile strength), implying the films to be free standing, but does not expressly teach wherein the film is free standing and has a thickness that ranges from 100 to 900 [Symbol font/0x6D]m.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.05 IIA).  In this case, the recitation of thickness simply describes suitable thickness known in the art to provide a solid polymer electrolyte film useable as the electrolytic membrane of a battery.
Moreover, in the battery art, Ryu teaches a battery comprising a solid polymer electrolyte layer 40 (Figures 2, 1).  Ryu further teaches the solid polymer electrolyte layer having a thickness of 100 microns and has a free-standing nature (paragraph [0164] describes the film to be sturdy enough to be stacked on a substrate).  Ryu further teaches that such a solid polymer electrolyte is functional to electrically insulate a 
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the Huang film to have a thickness of 100 microns for the benefit of ensuring the film has a thickness suitable for separating the positive and negative electrodes and otherwise protecting the battery as taught by Ryu. 

Claim 1 as amended on 1/19/22 further requires that i) the polymer film is “fire-resistant, non-flammable and stable”, ii) the polymer matrix comprises PEO, PGDA, PCL, PANM and mixtures thereof, and iii) the polymer film is thermally stable up to 150 [Symbol font/0xB0]C.
As to i), Huang does not explicitly state that the film is fire-resistant, non-flammable and stable.  However, Huang does teach that conventional batteries use solvents [liquid electrolytes] leading to flammability issues, with the inventive solid electrolytes providing a solution to the safety concerns associated with conventional electrolyte batteries (paragraph [0003]).  Thus, a skilled artisan would have understood the Huang separator to also be fire-resistant, non-flammable and stable at least compared to conventional liquid solvent comprising separators.
As to ii), Huang further teaches the polymer matrix comprising constituents such as polyethylene oxide (paragraph [0035]) or PEGDA (paragraphs [0055, 0064, 0088]).  See also the third structural embodiment of R1 illustrated at the top of page 2, which appears to illustrate a polyethylene oxide monomeric unit, or at least an obvious variant thereof. 
As to iii), Huang does not expressly teach this feature.  However, in the battery art, Ohata teaches that conventional separators may be unstable at temperatures over 150 C (paragraph [0004]), but teaches inventive batteries comprising an inorganic filler and having temperature stability up to [and exceeding] 150 C (Table 1, paragraph [0143]).  It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the polymer film separator of Huang to be thermally stable up to 150 C for the benefit of improving safety as taught by Huang.  


Regarding claims 7, 15 and 21, the cited art remains as applied to claim 1.  Claims 7, 15 and 21 further narrows the weight percentage range of the polymer matrix, lithium salt and LLZO relative to claim 1.  However, since the new ranges do not appear to be sufficiently tied to the evidence of criticality necessary to overcome the prima facie case of obviousness set forth in claim 1, claims 7, 15 and 21 is found to be obvious for the same reasons previously set forth in claim 1.
 
Regarding claims 8, 22 and 23, the cited art remains as applied to claim 15 or 21.  The requirement that the LLZO nanoparticles have a diameter that ranges from 100 to 2000 nm is found to be obvious over Ohata for the same reasons detailed in the rejection of claim 1.
Huang further teaches wherein the lithium salt and inorganic additive [LLZO] are distributed in an amorphous polymeric matrix.  More specifically, paragraphs [0089-0090] describe mixing the materials [polymer, plasticizer, lithium salt, inorganic filler] in 

Regarding claims 16 and 17, Huang remains as applied to claim 9.  Huang further does not appear to teach the anode comprising lithium and the cathode comprising lithium iron phosphate.
In the battery art, Yamamura further teaches that lithium metal is “well known in the prior art” for use as the negative electrode active material of a lithium ion battery (paragraph [0086]).  Yamamura further teaches that lithium iron phosphate is “well known in the prior art” for use as the positive electrode active material of a lithium ion battery (paragraph [0086]).
It would have been obvious to select these well-known materials for the active material of the anode and cathode, respectively, due to their being disclosed as suitable for the active materials necessary to complete the construction of the battery.  Moreover, producing a battery including the elements described in the rejection of claim 9, and further including lithium metal anode and lithium iron phosphate cathode merely requires combining elements known in the art to yield the predictable result of a functional battery; therefore, a prima facie case of obviousness exists (MPEP 2141).

Regarding independent process claim 18, Huang, Yamamura and Ohta remain as applied to claim 9.  As previously described in the rejection of claim 9, together Huang, Yamamura and Ohta teach or suggest all of the structural features of the battery produced by the claimed method.
Claim 18 further includes steps of “providing” the cathode and anode, and “forming” the solid-electrolyte between the electrodes.  The “providing” of electrodes steps are implicitly taught at least because the electrodes’ presence in the electrochemical cell implies their provision therein.  
Huang does not expressly teach that the solid-electrolyte is formed between the cathode and anode; however, the solid electrolyte must be formed on some form of substrate (e.g. Huang at paragraphs [0090-91]), and it was known in the art at the time of invention to use one of the electrodes as the forming surface in order to simplify manufacturing process (e.g. Ohata at paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the solid electrolyte between the cathode and anode as taught by Ohata for the benefit of simplifying manufacture of the electrochemical cell.  Accordingly, the method of claim 18 is found to be obvious over the same references (Huang, Yamamura and Ohta).

Regarding claims 24, 26 and 28, the cited art remains as applied to claim 1, 9 or 18.  Huang further teaches the film including a polymer, a plasticizer and an electrolyte salt as the included components (paragraph [0017]), the electrolyte salt being a lithium salt (paragraph [0036]), and teaches the LLZO as a desirable optional .  


Claims 2-3, 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang (US 2020/0144665), Yamamura (US 2011/0053002), Ohata (US 2006/0216608), Ryu (US 2020/0153041) and Lee (US 2018/0034025).
Regarding claim 2-3, 10-11 and 19-20, Huang remains as applied to claim 1, 9 or 18.  Huang further teaches wherein the film has a first surface and a second surface and is formed on a substrate to have a thickness (d) (“mixture mentioned above was directly applied onto a polyethylene terephthalate (PET) substrate; obtained mixture was solidified into a solid state electrolyte”, paragraphs [0090-91]), but does not appear to teach wherein the concentration of LLZO nanoparticles increases in the direction from the first surface to the second surface, and wherein the concentration of LLZO nanoparticles decreases in the direction of the substrate to form a concentration gradient over the thickness of the film.
In the battery art, Lee teaches it known that a separator may be configured to have polymer concentration gradient through the thickness thereof, such that more binder is distributed near the surface of the separator, for the benefit of improving adhesion with an adjacent electrode (paragraph [0009]).
It would have been obvious to a person having ordinary skill in the art to modify the separator of Huang such that the concentration of polymeric component is 

Claim 20 further requires that the solid electrolyte is formed on the cathode, which is not expressly taught by Huang.  
However, the solid electrolyte must be formed on some form of substrate (e.g. Huang at paragraphs [0090-91]), and it was known in the art at the time of invention to use one of the electrodes as the forming surface in order to simplify manufacturing process (e.g. Ohata at paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the solid electrolyte on the cathode as taught by Ohata for the benefit of simplifying manufacture of the electrochemical cell.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-11 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,223,088 (hereinafter ‘088) in view of Huang (US 2020/0144665).  
Regarding claims 1-3, 7-11 and 15-29, ‘088 also claims a ceramic-polymer film, an electrochemical cell including the film, and a method of making the electrochemical cell, using the same or similar limitations and features such that the instant invention is substantially the same as that claimed in ‘088.

The invention claimed in ‘088 primarily differs from the instant invention in that:
The subscript “x” is not claimed to be 0.01 to 1,
The polymer matrix is not claimed as comprising PEO, PEGDA, PCL, PAN, and mixtures thereof,
The plasticizer is not claimed as SCN,
The film of ‘088 is not claimed to be fire-resistant, non-flammable, stable and thermally stable up to 150 [Symbol font/0xB0]C.
However, as to the subscript of “x”, ‘088 claims x being 0 to 0.85, which substantially overlaps and thus renders obvious the claimed range (MPEP 2144.05 for obviousness of overlapping ranges).
As to the components of the polymer matrix and the plasticizer, each of these components are taught for the same use by each of these features has been found to be taught by or at least obvious in view of Huang (e.g. paragraph [0053] for the plasticizer, paragraph [0054] for the polymer comprising polyethylene glycol).  Thus, this difference is also obvious, as the instantly claimed invention merely representing a 
As to the requirement that the film is fire-resistant, non-flammable, stable and thermally stable up to 150 [Symbol font/0xB0]C, these features are found to be implicit in the polymer film of ‘088 at least because this is the normal improvement associated with the use of a solid electrolyte for a battery, and the materials used in ‘088 are substantially the same as those of the instant invention thus similar mechanical properties would be expected.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Sakamoto (US 2020/0280093) –to solid state battery electrolytes,
Tempel (US 2019/0341597) –to solid state battery,
Schuhmacher (US 2019/0088998) –to organic-inorganic composite electrolyte,
Kyu (US 2014/0255772) –to polymeric solid electrolytes
Takatera (USP 6159638) –to high conductivity solid electrolytes,


Response to Arguments
Applicant's arguments filed on 1/19/22 have been fully considered but appear intended primarily to explain the changes made by the amendments.  The arguments have been considered in crafting the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723